UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7838



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDWARD ROBINSON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-98-12, CA-99-130-5)


Submitted:   March 6, 2003                 Decided:   March 18, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Robinson, Appellant Pro Se. Samuel Gerald Nazzaro, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Robinson seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his motion filed under 28 U.S.C. § 2255 (2000).     We have

independently reviewed the record and conclude that Robinson has

not made a substantial showing of the denial of a constitutional

right.   Accordingly, we deny a certificate of appealability and

dismiss the appeal.   See   Miller-El v. Cockrell,   U.S.      , 2003

WL 431659 (U.S. Feb. 25, 2003) (No. 01-7662), at *10; 28 U.S.C.

§ 2253(c) (2000).   We also deny Robinson’s motion to hold the case

in abeyance.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            DISMISSED




                                  2